Per Curiam.
The defendant in this contract action appealed from the granting of a judgment upon default. At oral argument, the issue was raised as to whether there was a final judgment from which an appeal could have been taken. A judgment upon default is a final judgment only after a hearing is held and a finding of damages is made. Automotive Twins, Inc. v. Klein, 138 Conn. 28, 33, 82 A.2d 146 (1951); see also Cannavo Enterprises, Inc. v. Burns, 194 Conn. 43, 45 n.4, 478 A.2d 601 (1984).
There were six claims of damages in the plaintiffs prayer for relief. Nowhere in the record is there any indication that the prayer for relief was addressed by the court and damages assessed after a hearing. There is no judgment file from the trial court in the record.
The appeal is dismissed.